DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 20050052301 A1), and further in view of Onishi (US 20170019122 A1).
Regarding claims 1 and 7, Mills discloses a device and a method, comprising: 
a plurality of signal processing paths coupled in parallel, the number of the signal processing paths being N and each of the signal processing paths being configured to receive a same input signal to generate an output analog signal after a signal processing is performed, each of the signal processing paths at least including a digital to analog converting (DAC) circuit and the signal processing at least includes a digital to analog conversion performed by the DAC circuit (Mills, Fig. 1, items DAC 1..DAC N, ¶ [0015]); 
A combining circuit combines the output signals from the DACs to produce an overall output signal”).
However, Mills fails to disclose an amplifier circuit configured to receive the total output analog signal for adjusting a signal intensity of the total output analog signal according to a gain for generating an output audio signal, the gain being 1/N.
In an analogous field of endeavor, Onishi discloses an amplifier circuit configured to receive the total output analog signal for adjusting a signal intensity of the total output analog signal according to a gain for generating an output audio signal, the gain being 1/N (Onishi, Fig. 2 item 36, 38, 40 and 42. The gain of the amplifier is given by the ratio of resistance 42 and resistance 40 (Gain = R42/R40) which can be adjusted to be 1/N).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Mills with Onishi to provide amplification to the combined DAC. 
Regarding claim 2 and 8, the combination of Mills and Onishi discloses all the limitations of claims 1 and 7 respectively.
Onishi further discloses a device and method, wherein each of the signal processing paths forces the output analog signal to have an output noise, and a total output noise of the output audio signal generated by the amplifier circuit is                         
                            
                                N
                                ×
                                (
                                
                                    
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                )
                            
                        
                      times of the output noise (Onishi, ¶ [0023]: “the signal component is amplified by a factor of N where N represents the number of parallel-coupled digital-to-analog conversion modules while the noise component is amplified by a factor equal to the square root of N”. Now if the gain (amplifying factor) is 1/N, because the gain can be adjusted by R40 and R42, then the noise component is                        
                            
                                1
                                /
                                N
                            
                        
                    ).  
Regarding claims 6 and 12, the combination of Mills and Onishi discloses all the limitations of claims 1 and 7 respectively.
Onishi further discloses a device and a method, wherein each of the signal processing paths further comprises a digital modulation circuit electrically coupled in front of the DAC circuit, and the signal processing comprises a signal modulation process performed by the digital modulation circuit (Onishi, Fig. 8, item 120; ¶ [0044]: “a digital circuit will interpolate, digitally modulate and format outgoing digital signal to produce multi-bit data”).

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 20050052301 A1), in view of Onishi (US 20170019122 A1) and further view of Murarka (US 20180367921 A1).
Regarding claims 3 and 9, the combination of Mills and OnIshi discloses all the limitations of claims 1 and 7 respectively.
However, the combination of Mills and Onishi fails to disclose a device and method, wherein each of the signal processing paths further comprises a pre-processing circuit electrically coupled behind the DAC 11Attorney Docket No. 0114973.289US2 circuit, and the signal processing further comprises a signal amplification performed by the pre-processing circuit. 
In an analogous field of endeavor, Murarka disclose a device and method, wherein each of the signal processing paths further comprises a pre-processing circuit electrically coupled behind the DAC 11Attorney Docket No. 0114973.289US2 circuit, and the signal processing further comprises a signal amplification performed by the pre-processing circuit (Murarka, Fig. 8, items 812, 816 and 820; ¶ [0067]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Murarka to the combination of Mills and Onishi to receive an input audio waveform and to generate an electrical signal in response to the input audio waveform and amplify and process the signal to convert to an analog signal.
Regarding claims 4 and 10, the combination of Mills, Onishi and Murarka discloses all the limitations of claims 3 and 7 respectively.
Murarka further discloses a device and method, wherein the amplifier circuit is a post-amplifier circuit or a post-driving circuit (Murarka, Fig. 8, item 824; ¶ [0038]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Murarka to the combination of Mills and Onishi to receive an input audio waveform and to generate an electrical signal in response to the input audio waveform and amplify and process the signal to convert to an analog signal. 
 	Regarding claims 5 and 11, the combination of Mills, Onishi and Murarka discloses all the limitations of claims 3 and 7 respectively.
Murarka further discloses a device and method, wherein the pre-processing circuit is a pre-amplifier circuit or a pre-driving circuit (Murarka, Fig. 8, item 812). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to add Murarka to the combination of Mills and Onishi to receive an input audio waveform and to generate an electrical signal in response to the input audio waveform and amplify and process the signal to convert to an analog signal. 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/PAUL KIM/           Primary Examiner, Art Unit 2654